Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
22, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00866-CV


                          DAVID EBENAL, Appellant

                                        V.

                      ARNOLD & ITKIN, LLP, Appellee

                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 77109-CV


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed September 10, 2105. On October
16, 2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted. Accordingly, the appeal is ordered dismissed.

                                 PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.